
	

114 HR 5146 IH: Boosting America’s Exports Act
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5146
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mrs. Bustos (for herself, Ms. Kuster, Mr. Himes, Mr. Quigley, Mr. Beyer, Mr. Polis, Mr. Kilmer, Mr. Foster, Mr. Carney, and Mr. Kind) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To provide for certain actions by the International Trade Administration in order to increase
			 exports by small- and medium-sized enterprises, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Boosting America’s Exports Act. 2.DefinitionsIn this Act:
 (1)Commercial serviceThe term Commercial Service means the United States and Foreign Commercial Service of the Department of Commerce. (2)Director GeneralThe term Director General means the Assistant Secretary for Global Markets and Director General of the United States and Foreign Commercial Service.
 (3)Small- and medium-sized enterprisesThe term small- and medium-sized enterprises or SMEs means— (A)subject to subparagraph (B), firms with less than 500 employees; and
 (B)in the case of a farm, a farm with fewer than 500 employees that generates less than $250,000 in income.
 (4)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for International Trade. (5)USEACThe term United States Export Assistance Center or USEAC means a United States Export Assistance Center established by the Commercial Service to provide assistance to United States firms in exporting their goods and services.
			3.Assessment of U.S. Export Assistance Centers
 (a)In generalThe Under Secretary shall conduct an assessment of the location of and services provided by the United States Export Assistance Centers in relation to the location of SMEs that are exporters or potential exporters of products or services. The Under Secretary shall, not later than 1 year after the date of the enactment of this Act, complete the assessment and submit to Congress a report on the assessment. In the report, the Under Secretary shall identify those locations of USEACs that should be closed or moved based on low productivity, and those locations where a USEAC should be located based on need.
 (b)ImplementationThe Under Secretary shall implement the changes recommended in the report submitted to Congress under subsection (a) not later than 2 years after the date of the enactment of this Act. The Under Secretary may establish up to 30 new USEACs on the basis of the report.
			4.Activities of Commercial Service
 (a)Increased activitiesThe Under Secretary shall take the necessary steps, through actions by the Commercial Service, to increase the exports, by volume and types of products and services, by small- and medium-sized enterprises. In order to achieve that goal, the Director General shall set goals and measure exports by SMEs in each calendar year, in particular exports by SMEs that had not exported previously, including measuring—
 (1)the total volume of exports, by product and type of services, including as compared to the volume of such exports in the preceding calendar year;
 (2)the number of non-exporting SMEs contacted through recruitment efforts of the Commercial Service; (3)the number of new SMEs exporting in the calendar year; and
 (4)customer service, such as response times and customer satisfaction, to SMEs that contact USEACs, in particular non-exporting SMEs.
 (b)Personnel for USEACsThe Under Secretary shall ensure that the following is carried out upon the implementation of the report submitted under section 3:
 (1)Functions of personnelPersonnel at each USEAC shall identify and conduct outreach to potential exporters that are SMEs, attend relevant business conferences and trade shows to advertise the availability of the resources of the USEAC to SMEs, and perform other tasks designed to help non-exporting SMEs become exporters.
 (2)Additional personnelThe Under Secretary shall, in the case of those USEACs that the report submitted to Congress under section 3 recommends remain open, increase the personnel at those USEACs (by an average of not more than 5 for each USEAC) to the extent necessary to enhance the ability of the USEACs, through outreach and provision of services to SMEs, to increase exports by SMEs, in particular non-exporting SMEs.
 (3)Trade specialistsThe Director General shall ensure that specialists in an increased number of areas are on the staff of USEACs in order to serve an increased number of SMEs.
 (4)Collaboration with other entitiesThe Director General shall ensure that staff at each USEAC is assigned to conduct outreach to and collaborate with entities of the States and other non-Federal entities with respect to export promotion activities designed to increase exports by SMEs.
 (5)Administrative personnelThe Director General shall ensure that USEACs have personnel dedicated to administrative duties as needed in order to enable other personnel to work more on client-oriented tasks.
 5.Annual report to CongressThe Under Secretary shall submit to Congress an annual report on the implementation of this Act, including the actions of the Director General under section 4.
		
